DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 06/14/2022, Applicant, on 09/14/2022.
Status of Claims
Claims 1-14  and 16-20 are currently amended. 
Claim 15 is cancelled
Claims 1-14  and 16-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 11-12 “Without acquiescing to the Examiner's grounds of rejection, Applicant hereby amends the claims in order to more clearly recite statutory subject matter. Even assuming, arguendo, that the claims recite "certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a processing for assigning people in charge of and processing a work object," which the Applicant does not concede, the claims are patent eligible because the claims recite additional element(s) or a combination of elements that apply, rely on, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
For example, the claims recite the combination of additional elements of "designat[ing] the work generator out of the users as a first user as a person in charge of the recursive work processing object according to designation by the work generator; if the one task processed by the first user as the person in charge is completed, change a second user out of the users designated by the first user to undertake another task as the person in charge, and (2) "when the work generator is designated again as the person in charge of the recursive work processing object after the first user is designated as the person in charge, ... terminat[ing] the work schedule of the recursive work processing object, or ... receiv[ing] a user signal for determining whether to finally terminate the work schedule of the recursive work processing object." With these additional elements, it may now be possible (but not required) that two or more users may process two or more sub- works by repeating processing and approval of the two or more sub-works within one object. And when sub-works are all processed and the initial indicator is called, it is determined that a higher work including sub-works has been completed finally and progress of the work may be terminated. 
Thus, the claim as a whole integrates the alleged judicial exception into a practical application. 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-14 and 16-20 under 35 U.S.C. §101”
The examiner respectfully disagrees.
The Examiner asserts that the allegedly additional elements argued by Applicant namely, assigning a work creator as a person in charge and when a work is completed assign a second person in charge and terminating a work task if the first person get in charge again is nothing but designating a person in charge when a condition is satisfied. This nothing but allocating responsibility to a person which is part of the abstract idea. The Examiner does not agree that the alleged additional elements are in fact additional elements. The Examiner asserts that the claimed steps are abstract and the claims lack the existence of additional elements that integrate the claims into a practical application or amount to significantly more than the abstract idea.
In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-14  and 16-20 are therefore distinguished from the prior arts cited by the Examiner. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.
 Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14  and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19, and 20 recite the limitation “wherein, when the work generator is designated again as the person in charge of the recursive work processing object after the first user is designated as the person in charge, the processor is further configured to terminate the work schedule of the recursive work processing object” which renders the claim indefinite because according to the claim the work generator is the first user how can a work generator be designated again as the person in charge after the first user. Please refer to page 12 of the original disclosure for terminating work processing object.
Claims 2-14 and 16-18 depend from claim 1 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-14  and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-14  and 16-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-14  and 16-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generate a recursive work processing object, designate users in charge of the recursive work processing object, and store information about the person in charge for each task in the recursive work processing object. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “involve at least two users including a work generator; include information about one or both of a start date and a deadline of a work schedule; generate a recursive work processing object including specifics of  one or more tasks to be executed within the work schedule according to a request of the work generator; designate the work generator out of the users as a first user as a person in charge of the recursive work processing object according to designation by the work generator; if the one task processed by the first user as the person in charge is completed, change a second user out of the users designated by the first user to undertake another task as the person in charge; and store information about the person in charge for each task in the recursive work processing object, wherein, when the work generator is designated again as the person in charge of the recursive work processing object after the first user is designated as the person in charge, terminate the work schedule of the recursive work processing object, or is further receive a user signal for determining whether to finally terminate the work schedule of the recursive work processing object”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for assigning people in charge of and processing a work abject. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 19 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 19 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-14 and 16-18 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for assigning people in charge of and processing a work abject. As a result, claims 2-14 and 16-18 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A work processing apparatus showing one or more tasks, comprising: a memory; and a processor connected electrically to the memory”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the step of “store” does not integrate the abstract idea into a practical application because “store” is an insignificant extra solution activity to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 19 and 20 recite substantially similar limitations to those recited with respect to claim 1. Claims 19 and 20 do not include any additional elements beside the elements described in claim 1. As a result, claims 19 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-14 and 16-18 include additional elements beyond those recited by independent claims 1, 19, and 20. The additional elements in the dependent claims include “transmit a notification signal” as in claim 2, “create a chat room” as in claim 3, “displayed” as in claim 4, “create a chat room”, and “transmitted as a chat message in the chat room” as in claim 5, “transmitted through the chat room” as in claim 6, “generate a chat room”, “user interface”, “inputting and outputting”, “receive the user signal”, and “generate the recursive work processing object” as in claim 8, “transmitted as one of chat messages through the chat room” as in claim 9, “the processor is configured to notify of completion of the task, receive a user signal requesting change of the person in charge from the first user, and change the person in charge of the recursive work processing object to the second user in response to the user signal” as in claim 11, “processor is configured to transmit a person-in- charge designation notification signal to the second user designated as the person in charge of the recursive work processing object” as in claim 12, “processor is configured to store user information about one or more candidate users to be designated as the person in charge and provide the user information when the work generator or one or more of the users designate the person in charge” as in claim 13, “processor is configured to determine rights for the user to access the task” as in claim 14, “processor is configured to receive specifics of the task to be executed” as in claim 16, “processor is configured to receive, from the work generator, a user signal” as in claim 17, and “processor is configured to designate the third user as the person in charge of the recursive work processing object before the second user” as in claim 18. When considered in view of the claims as a whole, the steps of “receiving, transmitting, and storing” do not integrate the abstract idea into a practical application because “receiving, transmitting, and storing” are insignificant extra solution activities to the judicial exception. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-14 and 16-18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A work processing apparatus showing one or more tasks, comprising: a memory; and a processor connected electrically to the memory”. The step of “store” does not amount to significantly more than the abstract idea because “store” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 19 and 20 recite substantially similar limitations to those recited with respect to claim 1. Claims 19 and 20 do not include any additional elements beside the elements described in claim 1. As a result, claims 10 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-18 include additional elements beyond those recited by independent claims 1, 19, and 20. The additional elements in the dependent claims include “transmit a notification signal” as in claim 2, “create a chat room” as in claim 3, “displayed” as in claim 4, “create a chat room”, and “transmitted as a chat message in the chat room” as in claim 5, “transmitted through the chat room” as in claim 6, “generate a chat room”, “user interface”, “inputting and outputting”, “receive the user signal”, and “generate the recursive work processing object” as in claim 8, “transmitted as one of chat messages through the chat room” as in claim 9, “the processor is configured to notify of completion of the task, receive a user signal requesting change of the person in charge from the first user, and change the person in charge of the recursive work processing object to the second user in response to the user signal” as in claim 11, “processor is configured to transmit a person-in- charge designation notification signal to the second user designated as the person in charge of the recursive work processing object” as in claim 12, “processor is configured to store user information about one or more candidate users to be designated as the person in charge and provide the user information when the work generator or one or more of the users designate the person in charge” as in claim 13, “processor is configured to determine rights for the user to access the task” as in claim 14, “processor is configured to receive specifics of the task to be executed” as in claim 16, “processor is configured to receive, from the work generator, a user signal” as in claim 17, and “processor is configured to designate the third user as the person in charge of the recursive work processing object before the second user” as in claim 18. The steps of “receiving, transmitting, and storing” do not amount to significantly more than the abstract idea because “receiving, transmitting, and storing” are well-understood, routine, and conventional computer functions. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-14 and 16-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-14  and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 09/14/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections presented in present office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623